Citation Nr: 1208845	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-36 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.  

2.  Entitlement to an evaluation in excess of 20 percent disabling for diabetes mellitus type II.  

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to an initial compensable evaluation for erectile dysfunction.  

5.  Entitlement to an increased amount of special monthly compensation for loss of use of a creative organ.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to service connection for hypertension and for an initial evaluation in excess of 10 percent disabling for peripheral neuropathy of the right lower extremity are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus type II is manifested by symptoms requiring insulin, an oral hypoglycemic agent, and a restricted diet, but has not required restriction of activities during any period of time on appeal.  

2.  The Veteran's erectile dysfunction is manifested by loss of erectile power; there has never been deformity of the penis.  

3.  Special monthly compensation for loss of use of a creative organ has been in effect at the rate specified at 38 U.S.C.A. 1114(k) since service connection was established for erectile dysfunction on May 9, 2005.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent disabling for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2011).  

2.  The criteria for an initial compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2011).  

3.  There is no legal basis for awarding a greater monetary amount of special monthly compensation solely for loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(a)(2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA received the Veteran's claim for an increased evaluation for diabetes mellitus type II in May 2005.  The RO sent an adequate notice letter to the Veteran in June 2005.  That letter informed the Veteran of the evidence necessary to substantiate the claim for an increased evaluation for diabetes mellitus type II and of his and VA's respective duties in obtaining such evidence.  Service connection was granted for 

erectile dysfunction, and for special monthly compensation for loss of use of a creative organ in the October 2005 rating on appeal.  The purpose of 38 U.S.C.A. § 5103 notice has been served as to those issues because the "claim" for those benefits has been more than substantiated, it has been proven, and an effective date, initial disability rating, and special monthly compensation has been assigned; thus no further § 5103(a) notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of claims for VA disability benefits).  

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service and VA treatment records are associated with the claims file.  There are no reports of outstanding relevant treatment records.  VA provided the Veteran with adequate medical examinations as to his diabetes mellitus type II and erectile dysfunction in August 2005 and November 2010.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner who examined the Veteran in August 2005 reviewed his claims file and medical records and took into account the Veteran's statements.  The examiner who examined the Veteran in November 2010 reviewed his medical records and took into account the Veteran's statements.  Although the November 2010 examination was conducted without the claims file, the claims file contains no relevant information additional to that which the examiner noted in the examination report as gleaned from review of the Veteran's post-service treatment records, all of which are VA records, and interview with the Veteran.  The examiner thus relied on sufficient facts when conducting the examination and therefore absence of review of the claims file does not render the examination inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The examiners reviewed sufficient facts and data and took into account the Veteran's statements which allowed for a fully-informed evaluation of the claimed disabilities.  Both examiners provided detailed findings regarding the Veteran's diabetes mellitus type II and erectile dysfunction.  

Neither the Veteran nor his representative have identified, and the record does not 

otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Increased Ratings

Service connection was established for diabetes mellitus type II in an October 2004 rating decision and the RO assigned a 20 percent rating effective May 20, 2004.  Service connection for erectile dysfunction and special monthly compensation for loss of use of a creative organ were granted in the October 2005 rating decision on appeal.  

In May 2005, the Veteran filed a claim for an increased evaluation for disability due to diabetes mellitus type II, noting that he had seen a VA podiatrist in March 2005 for pain in his feet and had to have diabetic shoes.  The past medical history section of an August 2004 VA examination report documents that the Veteran was diagnosed with diabetes mellitus type II in March 2004.  

May 2005 treatment records include the Veteran's report of pain and tingling of the feet.  Clinical findings included that he had diminished sensation on monofilament testing of the bilateral lower extremities.  These treatment records include that there was good control of his diabetes mellitus type II, and that he had been encouraged to exercise.  

VA afforded the Veteran an examination in August 2005 with regard to his diabetes mellitus type II.  The examiner indicated review of the Veteran's claims file and oral history provided by the Veteran.  There was no history of ketoacidosis, hypoglycemic reactions, or hospitalization due to diabetes mellitus type II.  The Veteran was on a restricted diet for diabetes mellitus type II, and was treated with insulin, metaformin, and glyburide.  He was seen by his diabetic care provider every 

three months.  The Veteran reported loss of strength in his hands and legs, and that he had visual problems, including cataracts.  There was no evidence of diabetic retinopathy.  Reported neurological symptoms included bilateral hand and foot numbness, and lower extremity paresthesias.  The Veteran complained of erectile dysfunction, but reported normal bowel and bladder function.  The Veteran reported that he could not walk more than one to one and one-half miles due to lower extremity neuropathy.  Lower extremity examination revealed diminished dorsalis pedis pulses, large irregular toenails but no obvious ulcers, and that he had full range of motion of the ankles.  Findings on physical examination as to his hands included two plus radial pulses and normal sensation.  Diagnosis was diabetes mellitus type two with worsening symptoms since June 2005 with neuropathy.  

A VA August 2005 genito-urinary examination documented the Veteran's complaint of erectile dysfunction.  Physical examination revealed that the Veteran's glans were normal.  There was no finding of penile deformity.  

A peripheral nerve examination in August 2005 included a history that the Veteran had symptoms of tingling and numbness in his hands and feet with onset of three to four months.  He described the symptoms of his lower extremities as sensations traveling up to his calf.  He reported the symptoms were aggravated by walking and that it was difficult to walk for long distances due to pain.  The examiner stated that the Veteran had no restrictions because of hypoglycemic reactions.  The physical examination revealed full active and passive range of motion in all extremities with normal build and tone throughout.  There was decreased vibration in the right toes, otherwise normal vibration, proprioception, pinprick, and light touch throughout.  Deep tendon reflexes were two plus throughout, and toes were down-going bilaterally.  Diagnosis was small fiber peripheral neuropathy, very mild on objective examination; involving mainly the right toes.  

In October 2006, the Veteran underwent a VA examination, which reported the treatment for diabetes mellitus type II as insulin more than once per day, oral medication, and diet.  

In November 2010, a VA examination to assess disability due to diabetes mellitus type II was conducted.  The examiner indicated that the claims file was not requested by the RO but that the Veteran's medical records were reviewed.  There is nothing in the claims file that adds any favorable or significant information different than what was recorded in the November 2010 examination report.  The Veteran denied any medical treatment or admissions to a medical center for episodes of hypoglycemia or ketoacidosis.  The report stated that the Veteran was on a diabetic diet, and that his diabetes mellitus type II was treated with insulin and metaformin.  The examiner found no episodes of hypoglycemia or ketoacidosis, that the Veteran was instructed to follow a restricted or special diet, and that the Veteran was not been restricted in his ability to perform strenuous activities.  The Veteran denied symptoms of peripheral vascular disease, visual disorders, neurovascular diseases, diabetic nephropathy, skin disorders, gastrointestinal disorders, or other diabetic complications.  He reported peripheral neuropathic symptoms of paresthesias, loss of sensation, pain, and dysesthesia of his feet.  Also noted was that the Veteran had erectile dysfunction, with a contributing cause of diabetic neuropathy, treated with oral medication effective to the extent of penetration possible half the time.  The examiner diagnosed diabetes mellitus type II and stated that the evidence did not show visual impairment, kidney disease, or amputation.  Also diagnosed was erectile dysfunction as a complication of diabetes mellitus type II.  The examiner stated that the Veteran's diabetes mellitus type II, including all diagnosed complications, had no effect on functionality in his usual occupation or on his daily activities.  The examiner noted that the Veteran retired from his usual occupation as a dishwasher in 1999 due to hip pain.  An addendum to the November 2010 examination report, noted that there was no penis deformity found on examination.  

At a hearing before the Board in November 2011, the Veteran testified that he had not been told by a medical professional to adjust his activity to control his blood sugar, but that in 2000 he was told to not engage in strenuous exercise.  He testified that he checked his blood sugar and had noticed that if he engaged in strenuous activity his blood sugar would increase, but that he had never gone to the emergency room.  During the hearing, the Veteran stated that he should receive an 

increased amount of special monthly compensation for loss of use of creative organ because the medication he takes for his erectile dysfunction sometimes did not work.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Review of the criteria for rating diabetes mellitus type II and erectile dysfunction reveals that the diagnostic codes considered are the appropriate ones.  

As the issue of entitlement to a compensable evaluation for erectile dysfunction arises from the assignment of an initial rating for a disability following the initial award of service connection for this disability, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  With regard to the Veteran's claim of entitlement to an increased evaluation for diabetes mellitus type II, staged ratings are appropriate when the factual findings show distinct time 

periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Diabetes Mellitus Type II

Under Diagnostic Code 7913, a 20 percent rating is warranted when diabetes mellitus type II requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus type II requiring insulin, restricted diet, and regulation of activities is rated as 40 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Diabetes mellitus type II requiring insulin, restricted diet, and regulation of activities ,with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated as 60 percent disabling.  Id.  Diabetes mellitus type II requiring more than one daily injection of insulin, restricted diet, and regulation of activities, which is defined as the avoidance of strenuous occupational and recreational activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated as 100 percent disabling.  Id. 

Compensable complications of diabetes mellitus type II are to be rated separately unless they are part of the criteria used to support a 100 percent rating under Diagnostic Code 7913.  Id. at Note (1).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id. 

A 40 percent rating or higher evaluation is not for assignment under Diagnostic Code 7913 unless diabetes mellitus type II requires regulation of activities.  Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007).  The rating criteria under Diagnostic Code 7913 are successive; that is, "each higher disability rating includes the criteria of each lower disability rating, such that if a component was not met at any one level, the veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  
The preponderance of evidence is against a finding that the service-connected diabetes mellitus type II meets the criteria for an increased rating under Diagnostic Code 7913.  The medical evidence shows the Veteran's service-connected diabetes mellitus type II is in good control, and exercise is recommended.  Indeed, the medical evidence shows that there were no restrictions of activities.  The November 2010 examiner specifically found that the Veteran had not been restricted in his ability to perform strenuous activities.  The medical evidence demonstrates that the Veteran's diabetes mellitus type II has not required regulation of activities at any time on appeal.  Hart, 21 Vet. App. 505 (2007)

The Veteran testified at his hearing before the Board that a medical professional told him in 2000 to restrict his activities.  However, diabetes mellitus type II was not diagnosed prior to 2004, and therefore, this statement is afforded very little probative weight.  

Also considered by the Board is the Veteran's testimony that he noticed that his blood sugar increases after he engages in strenuous activity.  Even if this statement is accurate it is not evidence that his diabetes mellitus type II requires regulation of activities.  The U.S. Court of Appeals for Veterans Claims has held that medical evidence is necessary to support a finding that a claimant's diabetes mellitus type II requires restriction of activities.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007) (stating "[t]he Court holds that medical evidence is required to support this criterion of a 40% disability rating-regulation of activities").  The Veteran has not demonstrated that he has medical expertise.  As already discussed, the medical evidence demonstrates that the Veteran's diabetes mellitus type II does not require regulation of activity.  Accordingly, the medical evidence is more probative than the Veteran's statements in this regard.  

B.  Erectile Dysfunction

Deformity of the penis with loss of erectile power warrants a 20 percent evaluation.  38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2011).  There are no other evaluations specified for loss of erectile power and the Board finds no other applicable rating criteria.  In cases where the criteria for a compensable evaluation are not met, a noncompensable, or zero percent, evaluation is assigned.  38 C.F.R. § 4.31(2011).  No evidence or record, including statements by the Veteran, show that the Veteran had deformity of the penis at any time during the appeal.  An addendum to the November 2010 examination report, includes the statement that the Veteran has no penis deformity.  Accordingly, the preponderance of evidence is against a finding that the Veteran's erectile dysfunction approximates the criteria for an initial compensable rating under the Schedule at any time on appeal, and there is no basis for assigning staged ratings as to this issue.  Fenderson, 12 Vet. App. at 126.  

C.  Special Monthly Compensation

The Veteran testified before the Board that his appeal as to the amount assigned for special monthly compensation for loss of use of a creative organ is based solely on erectile dysfunction.  That he has erectile dysfunction is a fact not in dispute.  

Diagnostic Code 7522 provides that entitlement to special monthly compensation should be reviewed.  Special monthly compensation under 38 U.S.C.A. § 1114(k) is payable for anatomical loss or loss of use of a creative organ.  38 C.F.R. § 3.350(a).  The amount of special monthly compensation for loss of use of a creative organ is a non-variable amount and is set by statute.  For example, effective October 13, 2010, the rate of compensation shall be $96 for each loss of use of a creative organ, subject to a maximum capped amount.  38 U.S.C.A. § 1114(k).  

As the rate for special monthly compensation for loss of use of a creative organ is set by statute and is not variable, the facts surrounding the Veteran's loss of use of a creative organ are not determinative to the amount of special monthly compensation for loss of use of a creative organ.  Accordingly, the appeal as to the amount of special monthly compensation assigned must be denied as a matter of law.  

D.  Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability picture for his service-connected erectile dysfunction is not so unusual or exceptional in nature as to render the assigned noncompensable rating inadequate.  The rating criteria found at Diagnostic Code 7522 contemplate the only symptom of the Veteran's erectile dysfunction, loss of erectile power, as well as the severity of the disability, essentially complete loss of erectile power.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the current noncompensable disability rating for his erectile dysfunction.  A compensable rating is provided for certain manifestations of his service-connected erectile dysfunction, but the medical evidence of record do not demonstrate that such manifestations were present in this case.  The criteria for the current noncompensable disability rating more than reasonably describe the Veteran's disability level and symptomatology during the pertinent time period and, therefore, the currently assigned schedular evaluation for his erectile dysfunction is adequate and no referral is required.

The Board finds that the Veteran's disability picture for his service-connected diabetes mellitus type II is not so unusual or exceptional in nature as to render the assigned 20 percent rating inadequate.  The Veteran's diabetes mellitus type II is evaluated pursuant to Diagnostic Code 7913, the criteria of which are found to specifically contemplate the level of disability and symptomatology.  The Veteran's diabetes mellitus type II is manifested by symptoms requiring insulin, an oral hypoglycemic agent, and a restricted diet.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's diabetes mellitus type II symptoms are more than adequately contemplated by the current 20 percent disability rating for diabetes mellitus type II.  A rating in excess of 20 percent is provided for certain manifestations of his diabetes mellitus type II, but the medical evidence of record do not demonstrate the required restriction of activities during any period of time on appeal.  The criteria for the current 20 percent disability rating more than reasonably describe the Veteran's disability level and symptomatology during the pertinent time period and, therefore, the currently assigned schedular evaluation for his diabetes mellitus type II adequate and no referral is required.

Finally, in reaching these decisions, the Board has considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against the Veteran's claims for an initial compensable rating for erectile dysfunction and a rating in excess of 20 percent for diabetes mellitus type II, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An increased evaluation in excess of 20 percent disabling for diabetes mellitus type II is denied.  

A compensable evaluation for erectile dysfunction is denied.  

An increase in the amount of special monthly compensation for loss of use of a creative organ is denied.  


REMAND

The Veteran claims entitlement to service connection for hypertension.  At the hearing before the Board in November 2011, the Veteran testified that when he was discharged from active duty service he was told that he needed to be checked for hypertension and that his blood pressure was high.  He also testified that he was been diagnosed with hypertension in 1999.  

AVA examination was conducted in November 2010.  The examiner diagnosed essential hypertension and stated that the hypertension was not a complication of diabetes, explaining that the hypertension preceded the diabetes.  The examiner also stated that the hypertension was not increased or worsened by the Veteran's diabetes.  However, the examiner did not provide an opinion as to whether the Veteran's hypertension was incurred during his active service.  Accordingly, a remand is necessary so that VA can provide the Veteran with an adequate examination and obtain an adequate medical opinion as to his claim of entitlement to service connection for hypertension.  

Service connection for peripheral neuropathy of the right lower extremity was established in the October 2011 rating decision on appeal and a 10 percent evaluation was assigned.  At his hearing before the Board, the Veteran testified that his right lower extremity neuropathy had worsened since the VA examination in November 2010.  He testified that his right foot tingled, was numb, and that he had no feeling in his right foot in the morning.  VA must order a new examination "when the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition."  Olson v. Principi, 3 Vet. App. 480, 482 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Given the Veteran's testimony, a remand is 

necessary to afford the Veteran another examination to assess the current status of his service-connected right lower extremity peripheral neuropathy.  
Accordingly, these issues are remanded for the following actions:

1.  The Veteran must be afforded a VA examination to ascertain the etiology of any hypertension found.  The claims file must be provided to and reviewed by the examiner.  All tests or studies necessary to make this determination must be ordered.  Thereafter, based upon review of the service and post-service medical records, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any hypertension found is related to the Veteran's period of military service.  The examiner must also provide an opinion as to whether any currently diagnosed hypertension has been aggravated to any degree by the Veteran's diabetes mellitus type II.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.  

2.  The Veteran must be afforded a VA examination to ascertain the current severity of the service-connected peripheral neuropathy of the right lower extremity.  The 

claims file must be provided to and reviewed by the examiner.  All tests or studies necessary to make this determination must be ordered.  Thereafter, the examiner must specifically state whether any neurologic manifestations found result in complete or incomplete paralysis of any nerve in his right lower extremity.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  Incomplete paralysis of either sciatic nerve may also be characterized as moderately severe.  The report must be typed.  

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

4.  The RO must then readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to 

respond, the appeal must be returned to the Board for appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


